Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 1 of 28 PageID# 808




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )           Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC., et al.,                )
                             )
       Defendants.           )
                             )

 AUDI AKTIENGESELLSCHAFT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
  MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT PURSUANT TO
    FEDERAL RULES OF CIVIL PROCEDURE 12(B)(1), 12(B)(2), AND 12(B)(6)


 MCGUIREWOODS LLP                        SULLIVAN & CROMWELL LLP

 Terrence M. Bagley (VSB No. 22081)      Robert J. Giuffra Jr. (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)       Suhana S. Han (pro hac vice)
 Frank Talbott V (VSB No. 86396)         Adam R. Brebner (pro hac vice)
 Gateway Plaza                           125 Broad Street
 800 East Canal Street                   New York, NY 10004
 Richmond, VA 23219                      Tel: 212-558-4000
 Tel: 804-775-4773                       Fax: 212-558-3558
 Fax: 804-698-2323                       giuffrar@sullcrom.com
 tbagley@mcguirewoods.com                hans@sullcrom.com
 kabrams@mcguirewoods.com                brebnera@sullcrom.com
 ftalbott@mcguirewoods.com
                                         Judson O. Littleton (pro hac vice)
                                         1700 New York Avenue, NW
                                         Washington, DC 20006
                                         Tel: 202-956-7500
                                         Fax: 202-293-6330
                                         littletonj@sullcrom.com

                                         Counsel for Audi Aktiengesellschaft
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 2 of 28 PageID# 809




                                                    TABLE OF CONTENTS

                                                                                                                                             Page

PRELIMINARY STATEMENT ..................................................................................................1

BACKGROUND ............................................................................................................................5

ARGUMENT ..................................................................................................................................6

I.        PLAINTIFFS HAVE NO STANDING TO BRING CLAIMS AGAINST AUDI AG 6

II.       THIS COURT DOES NOT HAVE PERSONAL JURISDICTION OVER AUDI
          AG .......................................................................................................................................9

III.      PLAINTIFFS FAIL TO ALLEGE ANY FACTS SPECIFIC TO AUDI AG
          SUFFICIENT TO STATE A CLAIM AGAINST IT ...................................................14

          A.         Plaintiffs’ Claims Against Audi AG Rest on Impermissible Group Pleading ......15

          B.         Audi AG Is Not Liable for the Alleged Actions of VWGoA ...............................18

          C.         Plaintiffs’ Allegations Are Insufficient To Plead Their Various Claims Against
                     Audi AG ................................................................................................................22

CONCLUSION ............................................................................................................................25
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 3 of 28 PageID# 810




               Defendant Audi Aktiengesellschaft (“Audi AG”) respectfully submits this

memorandum of law in support of its motion pursuant to Federal Rules of Civil Procedure 12(b)(1),

12(b)(2), and 12(b)(6) to dismiss the amended putative class action complaint (the “Complaint” or

“Compl.”).

                                PRELIMINARY STATEMENT

               Plaintiffs make no allegations in the Complaint supporting the inclusion of Audi

AG as a defendant in this case. Audi AG manufactures Audi-branded vehicles, yet not one of the

Plaintiffs purchased an Audi. Nor does the Complaint contain any other factual allegation of

wrongdoing by Audi AG. As Plaintiffs themselves acknowledge (Compl. ¶ 99), the May 2018

recall at the heart of the Complaint did not involve a single Audi—all of the recalled vehicles were

Volkswagen vehicles. And this Court too has recognized that “the pleaded facts indicate that VW-

G[ermany] manufactured and shipped the vehicles subject to this suit to VWGoA.” (ECF No. 79

at 1.) Regardless of the sufficiency of Plaintiffs’ allegations against the other two named

defendants—Volkswagen Group of America, Inc. (“VWGoA”) and its parent company

Volkswagen Aktiengesellschaft (“VW AG”)—Plaintiffs have no legal basis to assert claims

against Audi AG.

               Audi AG is a German company that manufactures and sells Audi-branded vehicles

in Germany. Audi AG is a subsidiary of VW AG, but there is no dispute that Audi AG is a separate

legal entity with its own business and vehicle brand. (See Compl. ¶ 19.) The Complaint does not

allege that Audi AG had any involvement in manufacturing or selling the Volkswagen vehicles

Plaintiffs purchased. (See Compl. ¶¶ 9-16.)

               The factual allegations in the Complaint specific to Audi AG are limited to the

following: (i) Audi AG manufactured vehicles in Germany, some of which were then transferred

to VWGoA in Virginia, but none of which were purchased by Plaintiffs or subject to the recall at
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 4 of 28 PageID# 811




issue, (ii) Audi AG made certain representations on Audi-branded vehicles’ manufacturer

certificates of origin and manufacturer’s certifications, and (iii) two Audi AG employees visited

VWGoA’s headquarters for meetings about the sale of certified pre-owned (“CPO”) vehicles,

including, allegedly, vehicles falling within Plaintiffs’ putative class definitions, but which, again,

were not vehicles purchased by any Plaintiff. (Compl. ¶¶ 19, 30-31, 193-94.) These allegations

are woefully insufficient to justify maintaining this action against Audi AG.            Because the

Complaint lacks a single non-conclusory factual allegation of wrongdoing with respect to a vehicle

manufactured or sold by Audi AG that Plaintiffs purchased, Plaintiffs lack standing to bring claims

against Audi AG, Audi AG is not subject to personal jurisdiction in this case, and the Complaint

fails to state a cognizable claim against Audi AG.

               No Standing. The Complaint should be dismissed under Rule 12(b)(1) as against

Audi AG because no Plaintiff has Article III standing to pursue any claim against Audi AG.

Plaintiffs “bear[] the burden of establishing” standing and must “clearly” allege that they have

suffered an injury “that is fairly traceable” to Audi AG’s conduct. Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016). But under any reading of the Complaint, Plaintiffs fail to meet that pleading

burden, because none of Plaintiffs’ claims has any connection to Audi AG. Plaintiffs do not allege

that Audi AG manufactured the Volkswagen-branded vehicles they purchased, made any

representation about those vehicles, or provided warranties for any of those vehicles. Plaintiffs

cannot sidestep the standing requirement by styling their claims as a putative class action

purportedly on behalf of unnamed Audi vehicle owners. Simon v. E. Ky. Welfare Rights Org., 426

U.S. 26, 40 n.20 (1976) (“That a suit may be a class action . . . adds nothing to the question of

standing.”). Bringing a class action does not relieve Plaintiffs of the constitutional burden of

pleading that Audi AG caused injury to at least one named Plaintiff in order to allow this action to



                                                 -2-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 5 of 28 PageID# 812




proceed against Audi AG. Faircloth v. Fin. Asset Sec. Corp. Mego Mortg. Homeowner Loan Tr.,

87 F. App’x 314, 317 (4th Cir. 2004) (rejecting argument that putative class action plaintiff “has

standing to assert claims on behalf of [absent] class members against parties who have caused

[named plaintiff] no cognizable injury”).

               No Personal Jurisdiction. The Complaint should also be dismissed under Rule

12(b)(2) because the Court lacks personal jurisdiction over Audi AG in this action. There is no

general personal jurisdiction over Audi AG, a non-resident German corporation with its

headquarters and principal place of business in Ingolstadt, Germany. (Compl. ¶ 19.) With respect

to specific personal jurisdiction, Plaintiffs allege only that Audi vehicles were manufactured by

Audi AG and shipped to the United States, that two Audi AG employees “visited” VWGoA’s

headquarters in Virginia for “meetings,” and that the Virginia contacts of VWGoA and VW AG

should be imputed to Audi AG. (Compl. ¶¶ 30-32.) Aside from failing to amount to purposeful

availment, these alleged contacts do not form the basis of Plaintiffs’ claims because Plaintiffs do

not allege that they purchased Audi vehicles. Moreover, given that Audi AG is a foreign

corporation and that both Virginia and even Plaintiffs lack an interest in adjudicating the suit in

Virginia, the exercise of personal jurisdiction would be constitutionally unreasonable.

               Failure To State a Claim Against Audi AG. Finally, the Complaint is subject to

dismissal under Rule 12(b)(6) because Plaintiffs fail to meet their obligation to sufficiently allege

the elements of their claims against each defendant. Plaintiffs do not make any allegation

suggesting that Audi AG engaged in any of the conduct challenged in the Complaint. Instead,

Plaintiffs’ allegations largely lump Audi AG together with VW AG and VWGoA under the terms

“Volkswagen” and “Defendants,” without attempting to specify what role Audi AG is alleged to




                                                -3-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 6 of 28 PageID# 813




have played in the supposed scheme. (Compl. ¶ 1.) Both Rule 8 and Rule 9(b) require more than

that.

               Plaintiffs’ conclusory allegations of a joint venture or agency relationship among

VWGoA, VW AG, and Audi AG do not save the Complaint from dismissal as to Audi AG.

Although the Court previously held that Plaintiffs adequately pleaded a joint venture between VW

AG and VWGoA, it only did so after finding that “the pleaded facts indicate that [VW AG]

manufactured and shipped the vehicles subject to this suit to VWGoA through Virginia,

maintained at least one record of preproduction series vehicles within the United States, directed

VWGoA to perform allegedly unlawful actions, and unlawfully made material misrepresentations

about the vehicles.” (ECF No. 79 at 1.) Plaintiffs make no such allegations against Audi AG,

which is a separate company from VW AG and VWGoA—not a joint venturer or partner in the

sale of the Volkswagen-branded vehicles Plaintiffs purchased. Plaintiffs do not, and cannot, allege

that Audi AG manufactures or sells Volkswagen-branded vehicles.

               Given the lack of any allegations about Audi AG’s conduct, each of Plaintiffs’

claims against Audi AG is clearly deficient.1 Plaintiffs fail to state an Odometer Act claim against

Audi AG because they make no factual allegations remotely suggesting that Audi AG was “a

person transferring ownership of [any] motor vehicle” identified in the Complaint, as required

under the Odometer Act, 49 U.S.C. § 32705(a)(1). Likewise, Plaintiffs cannot state unjust

enrichment, state consumer protection act, or breach of warranty claims against Audi AG because

Audi AG was not enriched by the sale of the Volkswagen vehicles described in the Complaint,

Audi AG made no representations to any consumers alleged in the Complaint, nor did it offer any



1
 Not all claims brought against VWGoA are brought against Audi AG. The common law fraud
and breach of contract claims are only brought against VWGoA. (See Compl. ¶¶133, 145.)

                                                -4-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 7 of 28 PageID# 814




warranties, express or implied, about any of Plaintiffs’ Volkswagen vehicles. Nor do Plaintiffs

allege that they purchased any vehicles manufactured or sold by Audi AG. Given the complete

lack of factual allegations supporting Plaintiffs’ claims against Audi AG, those claims must be

dismissed for failure to state a claim.

                                          BACKGROUND

               Audi AG is a German corporation with its headquarters and principal place of

business in Ingolstadt, Germany. (Compl. ¶ 19.) Audi AG is a separate legal entity from the other

two defendants, (i) VW AG, a “German corporation with its principal place of business in

Wolfsburg, Germany” (Compl. ¶ 18), and (ii) VWGoA, an American “corporation organized

under the laws of the State of New Jersey, with its principal place of business [in] . . . Herndon,

Virginia.” (Compl. ¶ 17.) Audi AG is a subsidiary of VW AG, but with its own separate place of

business and vehicle brand. (Compl. ¶ 19.)

               No Plaintiff alleges that they purchased any vehicle manufactured or sold by Audi

AG. (See Compl. ¶¶ 9-16 (Plaintiffs allege purchases of Volkswagen CC, Volkswagen Golf,

Volkswagen GTI, Volkswagen Tiguan, and Volkswagen Touareg vehicles).) Nor do Plaintiffs

allege any actions that Audi AG took, or representations Audi AG made, that allegedly resulted in

an injury to any of the Plaintiffs. Instead, the factual allegations in the entire Complaint specific

to Audi AG are limited to the following: (i) Audi AG manufactures vehicles, some of which are

then transferred to VWGoA for sale in the United States (Compl. ¶¶ 19, 30); (ii) Audi AG made

certain representations on those Audi-branded vehicles’ manufacturer certificates of origin and

manufacturer’s certifications (Compl. ¶¶ 193-94); and (iii) two Audi AG employees visited

VWGoA’s headquarters for “meetings” and “interact[ions]” regarding the sale of CPO vehicles,

including Audi-branded vehicles supposedly included within the proposed class. (Compl. ¶ 31.)



                                                -5-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 8 of 28 PageID# 815




               Based on these paper-thin allegations, Plaintiffs nonetheless allege that they were

misled by “Volkswagen”—a term Plaintiffs have defined to include Audi AG—in the purchase of

their vehicles in the same three ways at issue in their claims against VW AG and VWGoA. First,

they allege that “Volkswagen” “falsely represent[ed] to consumers that such vehicles conformed

to all Federal Motor Vehicle Safety Standards . . . when in fact, Volkswagen knew that these Pre-

Production Cars violated Federal Safety Standards.” (Compl. ¶ 2.) Second, Plaintiffs allege that

“Volkswagen” “misleadingly marketed” and “sold” press- and pool-fleet vehicles as “CARFAX

1-Owner” vehicles. (Compl. ¶¶ 3-4.) Finally, they allege that “Volkswagen” “falsely represented

to unsuspecting consumers that the Class Vehicles had only been driven 10 miles at the time those

cars were originally titled.” (Compl. ¶ 5.)

                                          ARGUMENT

I.     PLAINTIFFS HAVE NO STANDING TO BRING CLAIMS AGAINST AUDI AG.

               Article III standing is a threshold requirement in all cases, including class actions.

See Lewis v. Casey, 518 U.S. 343, 357 (1996). A complaint must be dismissed under Rule 12(b)(1)

if the court lacks subject matter jurisdiction, one component of which is Article III standing. Fed.

R. Civ. P. 12(b)(1); Williams v. United States, 50 F.3d 299, 304 (4th Cir. 1995). “If the plaintiff

does not have standing, [the] Court lacks subject matter jurisdiction and can go no further in

evaluating th[e] case, and it must be dismissed.” Ryals v. Strategic Screening Sols., Inc., 117 F.

Supp. 3d 746, 749 (E.D. Va. 2015). “[T]he irreducible constitutional minimum of standing”

requires plaintiffs to demonstrate that they have “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, 136 S. Ct. at 1547 (quotations omitted); see also Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). Plaintiffs have the burden to show standing, and



                                                -6-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 9 of 28 PageID# 816




at the pleading stage must “clearly” allege the requisite constitutional elements of standing.

Spokeo, 136 S. Ct. at 1547. Here, Plaintiffs have failed to satisfy their burden.

               Named plaintiffs representing a purported class are required to allege facts showing

individual standing. Lewis, 518 U.S. at 357. “That a suit may be a class action . . . adds nothing

to the question of standing, for even named plaintiffs who represent a class ‘must allege and show

that they personally have been injured, not that injury has been suffered by other, unidentified

members of the class to which they belong and which they purport to represent.’” Simon, 426 U.S.

at 40 n.20 (quoting Warth v. Seldin, 422 U.S. 490, 502 (1975)). Accordingly, “[i]n a class action,

[courts] analyze standing based on the allegations of personal injury made by the named plaintiffs.”

Beck v. McDonald, 848 F.3d 262, 269 (4th Cir. 2017).

               Because the standing inquiry focuses on the named plaintiffs’ claimed injuries,

“[i]n multidefendant class actions, the named plaintiffs must show that each defendant has harmed

at least one of them.” 1 William B. Rubenstein, Newberg on Class Actions § 2.5 (5th ed. 2015);

see Faircloth, 87 F. App’x at 317. Styling a complaint as a class action does not relieve plaintiffs

of their constitutional burden to demonstrate standing as to each defendant: “Plaintiffs may not

use the procedural device of a class action to bootstrap themselves into standing they lack.” Miller

v. Pac. Shore Funding, 224 F. Supp. 2d 977, 996 (D. Md. 2002) (internal quotations and alterations

omitted). Where, as here, plaintiffs fail to “establish[] an actual case or controversy between

themselves” and a defendant, “class allegations do not and cannot conjure” standing. Id. In

Faircloth, the Fourth Circuit rejected the notion that “[a plaintiff] has standing to assert claims on

behalf of her class members against parties who have caused [the plaintiff] no cognizable injury,”

noting that to hold otherwise would violate “our rules of standing[, which] prohibit plaintiffs from

asserting claims of third parties.” 87 F. App’x at 317. Because no Plaintiff has standing to bring



                                                 -7-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 10 of 28 PageID# 817




 a claim against Audi AG, Audi AG must be dismissed from the entire case. See Ryals, 117 F.

 Supp. 3d at 749 (“If a named plaintiff in a putative class action cannot establish that he has standing

 to pursue a claim or claims, then the entire action must be dismissed as to the claim or claims as

 to which standing is lacking.”).

                Plaintiffs have not suffered an injury that is “fairly traceable” to Audi AG because

 no Plaintiff is alleged to have purchased an Audi vehicle (see Compl. ¶¶ 9-16). See Haney v.

 USAA Cas. Ins. Co., 331 F. App’x 223, 227 (4th Cir. 2009) (holding that putative class plaintiff

 lacked standing to sue defendant because plaintiff’s injury was traceable only to the defendant’s

 sister company); Wenzel v. Knight, 2015 WL 222182, at *1 (E.D. Va. Jan. 14, 2015) (“[Plaintiff]

 lacks standing to sue on behalf of A7 shareholders. Her injury, though similar to the alleged injury

 of an A7 shareholder, arises from the operation of A8. Accordingly, her injury is not fairly

 traceable to A7, and the Court’s decision on A7’s liability would have no effect on [plaintiff].”).

 Indeed, Plaintiffs do not even attempt to plead how Audi AG purportedly harmed Plaintiffs, but

 instead complain only of the purportedly misleading descriptions of their Volkswagen vehicles.

 (See, e.g., Compl. ¶¶ 9-16, 60-66.) See In re Takata Airbag Prods. Liab. Litig., 396 F. Supp. 3d

 1101, 1125-27 (S.D. Fla. 2019) (dismissing for lack of standing claims brought against Audi AG

 by plaintiffs who purchased Volkswagen vehicles under “the rule that a named plaintiff in a

 consumer class action cannot raise claims relating to those other products which he did not

 purchase” (internal quotations omitted)).

                Nor do the entirely conclusory assertions that Audi AG somehow participated in a

 “joint venture” with VWGoA and VW AG enable Plaintiffs to circumvent the fundamental

 obligation to show that their injuries are fairly traceable to Audi AG’s conduct: the Complaint is

 bereft of any factual allegation regarding Audi AG’s participation in the supposed joint venture,



                                                  -8-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 11 of 28 PageID# 818




 much less any explanation of how Audi AG’s conduct harmed Plaintiffs, who allegedly purchased

 Volkswagen vehicles. See In re Takata Airbag Prods. Liab. Litig., 396 F. Supp. 3d at 1125

 (holding that plaintiffs who purchased Volkswagen vehicles did not have standing to bring claims

 against Audi AG (and vice versa), despite allegations “that Volkswagen and Audi together

 engineered, designed, developed, manufactured[,] or installed the Defective Airbags in the

 Volkswagen- and Audi-branded Class Vehicles and approved the Defective Airbags for use in

 those vehicles” (internal quotations and alteration omitted)). In other words, irrespective of this

 Court’s conclusion that Plaintiffs adequately pleaded a joint venture between VWGoA and VW

 AG, Plaintiffs plainly have not “pleaded facts to support the inference” of any relevant conduct

 occurring “in the course of [a] joint venture and with authority of” Audi AG. (ECF No. 79 at 3.)

 There is not even an allegation in the Complaint that Audi AG manufactured a single pre-

 production vehicle that was sold to a consumer, and no Audi vehicle was part of the recall

 described in the Complaint, which concerned only Volkswagen-branded vehicles. (See Compl.

 ¶ 99.) In short, Plaintiffs do not, and cannot, trace their alleged injuries to Audi AG. As in

 Faircloth, Plaintiffs may not “assert claims on behalf of [absent] class members” against Audi AG,

 when Audi AG has “caused [Plaintiffs] no cognizable injury.” 87 F. App’x at 317. Plaintiffs’

 claims against Audi AG must therefore be dismissed for lack of standing.

 II.     THIS COURT DOES NOT HAVE PERSONAL JURISDICTION OVER AUDI AG.

                 All of Plaintiffs’ claims against Audi AG must also be dismissed for the additional

 reason that they fail to sufficiently allege that Audi AG is subject to this Court’s jurisdiction in this

 action. A party asserting personal jurisdiction “has the burden of establishing a prima facie case

 of jurisdiction” in order to survive a motion to dismiss under Rule 12(b)(2). Hawkins v. i-TV

 Digitális Távközlési zrt., 935 F.3d 211, 226 (4th Cir. 2019). This analysis “resembles the



                                                   -9-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 12 of 28 PageID# 819




 plausibility inquiry governing motions to dismiss for failure to state a claim under Rule 12(b)(6).”

 Id.

                Personal jurisdiction over Audi AG is permissible only if the exercise of

 jurisdiction is “authorized under the state’s long-arm statute” and “comport[s] with the due process

 requirements of the Fourteenth Amendment.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs.,

 Inc., 334 F.3d 390, 396 (4th Cir. 2003). Because the Virginia long-arm statute reaches to the extent

 permissible under due process, “the statutory inquiry merges with the constitutional inquiry.”

 Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 277 (4th Cir. 2009). To comport with

 due process, “[d]etermining the extent of a State’s judicial power over persons outside of its

 borders . . . can be undertaken through two different approaches—by finding specific jurisdiction

 based on conduct connected to the suit or by finding general jurisdiction.” ALS Scan, Inc. v. Dig.

 Serv. Consultants, Inc., 293 F.3d 707, 711 (4th Cir. 2002).

                General jurisdiction over a corporation is permissible only when “that corporation’s

 affiliations with the State are so continuous and systematic as to render [it] essentially at home in

 the forum state.” Daimler AG v. Bauman, 571 U.S. 117, 139 (2014) (quotation omitted). A

 corporation is thus “fairly regarded at home” in its “place of incorporation and principal place of

 business.” Id. at 137 (quotation omitted). Plaintiffs do not and cannot allege that general

 jurisdiction is permissible over Audi AG, which is a “German corporation with its principal place

 of business in Ingolstadt, Germany.” (Compl. ¶ 19.) Accordingly, there is no general jurisdiction

 over Audi AG in Virginia.

                In determining specific jurisdiction, courts “consider (1) the extent to which the

 defendant ‘purposefully avail[ed]’ itself of the privilege of conducting activities in the State; (2)

 whether the plaintiffs’ claims arise out of those activities directed at the State; and (3) whether the



                                                  -10-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 13 of 28 PageID# 820




 exercise of personal jurisdiction would be constitutionally ‘reasonable.’” ALS Scan, 293 F.3d at

 712 (citation omitted). Plaintiffs “must prevail on each prong” for the Court to exercise personal

 jurisdiction over Audi AG. Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016).

 Here, Plaintiffs’ allegations are insufficient to plead even one of these prongs.

                 The first prong of the specific jurisdiction analysis requires that “the defendant

 purposefully availed itself of” Virginia, which reflects the “minimum contacts requirement of

 constitutional due process.” Consulting Eng’rs, 561 F.3d at 278. Plaintiffs allege only three

 contacts by Audi AG, none of which plausibly demonstrates that Audi AG purposefully availed

 itself of Virginia.

                 First, Plaintiffs allege that Audi vehicles were “manufactured by Audi AG and

 shipped to the United States whereupon title was transferred to VWGOA in Virginia by virtue of

 a manufacturer’s certificate of origin issued by Audi AG.” (Compl. ¶ 30.) Audi AG’s manufacture

 of vehicles in Germany cannot be the basis for personal jurisdiction in Virginia. Although this

 Court found that VW AG “availed itself of Virginia by directing vehicles to be shipped into or

 through the Commonwealth” (ECF No. 79 at 1), there is no basis for such finding with respect to

 Audi AG because Plaintiffs do not allege that Audi AG itself ships the vehicles into the United

 States—just that the vehicles were “shipped to the United States” (Compl. ¶ 30).2 Second,

 Plaintiffs allege that two Audi AG employees at some unspecified point in time “visited”

 VWGoA’s headquarters in Virginia for “meetings” and “regularly interacted with VWGOA

 management in Virginia.” (Compl. ¶ 31.) However, “in-person business meetings are not

 ‘automatically sufficient’” to establish purposeful availment. Universal Leather, LLC v. Koro AR,



 2
  Plaintiffs incorrectly assert that the transfer of ownership of Audi vehicles to VWGoA occurs in
 Virginia. In fact, it occurs in Germany, where the vehicles are sold.

                                                 -11-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 14 of 28 PageID# 821




 S.A., 773 F.3d 553, 561 (4th Cir. 2014). Indeed, the Fourth Circuit has held that there was no

 specific jurisdiction even when “the parties exchanged ‘some mail and telephone calls,’” and “two

 visits were made to [the forum state] by defendant’s employees.” Le Bleu Corp. v. Standard

 Capital Grp., Inc., 11 F. App’x 377, 380-81 (4th Cir. 2001) (citation omitted). Third, Plaintiffs

 argue that the Virginia contacts of VWGoA and VW AG “can be imputed to Audi AG pursuant to

 the agency relationship that exists between and among the parties . . . and also by virtue of the

 Joint Venture.” (Compl. ¶ 32.) But this argument ignores the Supreme Court’s command that

 “[e]ach defendant’s contacts with the forum State must be assessed individually.” Calder v. Jones,

 465 U.S. 783, 790 (1984). In any event, as explained below, see infra Section III.B., Plaintiffs do

 not sufficiently allege any relevant agency or joint venture relationship involving Audi AG, so this

 argument does not allow Plaintiffs to bootstrap jurisdiction over Audi AG.

                The second prong of the specific jurisdiction analysis requires that “the plaintiff’s

 claims arise out of the activities directed at the forum”—i.e., that “the defendant’s contacts with

 the forum state form the basis of the suit.” Consulting Eng’rs, 561 F.3d at 278-79. Even if the

 Court finds that Audi AG has purposefully availed itself of Virginia, Plaintiffs fail to sufficiently

 plead any facts suggesting any relationship between Audi AG’s alleged contacts in Virginia and

 their claims. (Compl. ¶¶ 9-16 (alleging purchases of only Volkswagen-branded vehicles).)

                Plaintiffs merely allege that Audi vehicles are “manufactured by Audi AG and

 shipped to the United States whereupon title was transferred to VWGOA in Virginia by virtue of

 a manufacturer’s certificate of origin issued by Audi AG.” (Compl. ¶ 30.) But Plaintiffs do not

 allege that their vehicles were manufactured by Audi AG, nor do they even allege that Audi AG

 manufactured any identifiable pre-production vehicle that was sold to a consumer. Plaintiffs’

 claims thus do not arise out of this alleged contact. Likewise, as the Court itself stated in the Order,



                                                  -12-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 15 of 28 PageID# 822




 “the pleaded facts indicate that [VW AG],” not Audi AG, “shipped the vehicles subject to this suit

 to VWGoA” (ECF No. 79 at 1), so any shipments of vehicles later sold to Plaintiffs cannot be the

 basis for personal jurisdiction over Audi AG. And thus, even assuming those Audi-branded

 vehicles’ manufacturer certificates of origin and manufacturer’s certifications contained the

 misrepresentations that Plaintiffs allege (see Compl. ¶¶ 193-94), Plaintiffs’ claims do not arise out

 of those representations because Plaintiffs did not purchase Audi-branded vehicles.

                 The same is true for Plaintiffs’ allegation that two Audi AG employees “visited”

 VWGoA’s headquarters in Virginia for “meetings” in furtherance of the sales of the Class

 Vehicles,” and “regularly interacted with VWGOA management in Virginia to develop and to

 direct strategy to increase sales of Audi-branded vehicles, which has included efforts to market

 Audi-branded and CPO-designated cars of which the Class Vehicles are a part.” (Compl. ¶ 31.)

 None of the Plaintiffs alleges that they purchased “Audi-branded vehicles,” either CPO-designated

 or otherwise, so their claims cannot arise out of this alleged contact.

                 Plaintiffs’ arguments regarding agency and a supposed joint venture (Compl. ¶ 32)

 are likewise fatally flawed. As discussed below, Plaintiffs do not sufficiently allege any relevant

 agency or joint venture relationship, as there are no facts pleaded regarding Audi AG’s role in the

 alleged agency and joint venture between VWGoA and VW AG. See infra Section III.B. Even

 Plaintiffs’ allegation that Audi AG’s employees purportedly visited VWGoA’s headquarters “in

 furtherance of the sales of the Class Vehicles” (Compl. ¶ 31) is far too “conclusory and

 speculative . . . for establishing” a joint venture theory of personal jurisdiction. See Unspam

 Techs., Inc. v. Chernuk, 716 F.3d 322, 330 (4th Cir. 2013). Accordingly, because the alleged acts

 of VWGoA and VW AG cannot be imputed to Audi AG, Plaintiffs’ claims against Audi AG cannot

 arise out of those acts to support jurisdiction.



                                                    -13-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 16 of 28 PageID# 823




                Finally, particularly in light of the Complaint’s paucity of factual allegations

 regarding Audi AG’s conduct, it would be constitutionally unreasonable to assert personal

 jurisdiction over Audi AG here. To determine whether “the exercise of personal jurisdiction [is]

 constitutionally reasonable,” the Court considers five factors: “(1) the burden on the defendant of

 litigating in the forum; (2) the interest of the forum state in adjudicating the dispute; (3) the

 plaintiff’s interest in obtaining convenient and effective relief; (4) the shared interest of the states

 in obtaining efficient resolution of disputes; and (5) the interests of the states in furthering

 substantive social policies.” Consulting Eng’rs, 561 F.3d at 279. The burden on Audi AG, a

 foreign defendant, would be overwhelming, and “[t]he unique burdens placed upon one who must

 defend oneself in a foreign legal system should have significant weight in assessing the

 reasonableness of stretching the long arm of personal jurisdiction over national borders.” Asahi

 Metal Indus. Co. v. Super. Ct., 480 U.S. 102, 114 (1987). Moreover, given that “[P]laintiff[s] [are]

 not . . . [Virginia] resident[s], [Virginia’s] legitimate interests in the dispute have considerably

 diminished.” Id. Finally, even Plaintiffs themselves cannot show an “interest in obtaining

 convenient and effective relief,” Consulting Eng’rs, 561 F.3d at 279, as Plaintiffs did not purchase

 Audi vehicles and cannot show how they would be entitled to any relief from Audi AG. The

 balance of factors confirms that asserting personal jurisdiction over Audi AG in this case is thus

 constitutionally unreasonable.

 III.   PLAINTIFFS FAIL TO ALLEGE ANY FACTS SPECIFIC TO AUDI AG
        SUFFICIENT TO STATE A CLAIM AGAINST IT.3

                For many of the same reasons discussed above, the Complaint should be dismissed

 under Rule 12(b)(6) as against Audi AG because Plaintiffs fail to allege well-pled facts entitling



 3
   Audi AG respectfully submits that Plaintiffs’ claims should also be dismissed for the same
 reasons articulated in the motions to dismiss of VWGoA and VW AG. Although Audi AG does
                                                  -14-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 17 of 28 PageID# 824




 them to relief. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

 “[L]egal conclusions, elements of a cause of action, and bare assertions devoid of further factual

 enhancement fail to constitute well-pled facts for Rule 12(b)(6) purposes.” Nemet Chevrolet, Ltd.

 v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). Before allowing a complaint to

 survive a motion to dismiss, a court must conclude that the factual allegations “possess enough

 heft” to set forth “a plausible entitlement to relief.” Twombly, 550 U.S. at 557, 559.

                Because Plaintiffs’ claims here sound in fraud or are based on fraud, they must also

 comply with Federal Rule of Civil Procedure 9(b), which mandates that Plaintiffs “state with

 particularity the circumstances constituting fraud.” See also Harrison v. Westinghouse Savannah

 River Co., 176 F.3d 776, 784 n.5 (4th Cir. 1999) (“[L]ack of compliance with Rule 9(b)’s pleading

 requirements is treated as a failure to state a claim under Rule 12(b)(6).”). To satisfy Rule 9(b), a

 plaintiff “must at a minimum, describe the time, place, and contents of the false representations,

 as well as the identity of the person making the misrepresentation and what he obtained thereby.”

 Murphy v. Capella Educ. Co., 589 F. App’x 646, 652 (4th Cir. 2014) (quotation omitted). Rule

 9(b)’s requirements apply to fraud-based state law claims asserted in federal court. Baltimore

 County v. Cigna Healthcare, 238 F. App’x 914, 921 (4th Cir. 2007) (In case involving state law

 claim, “[i]n evaluating whether a cause of action must be pled with particularity, a court should

 examine whether the claim requires an essential showing of fraud.”).

        A.      Plaintiffs’ Claims Against Audi AG Rest on Impermissible Group Pleading.

                Plaintiffs must plead (and ultimately prove) the elements of their claims against

 each defendant. Distinct defendants cannot be simply grouped “together without specif[ication




 not repeat those arguments here in light of the Court’s rulings on those motions, they are
 incorporated herein by reference.

                                                 -15-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 18 of 28 PageID# 825




 of] which defendant committed which wrong.” David F. Apple, MD, Prof’l Corp. Pension Plan

 v. Prudential-Bache Sec., Inc., 820 F. Supp. 984, 987 (W.D.N.C. 1992), aff’d sub nom. Juntti v.

 Prudential-Bache Sec., Inc., 1993 WL 138523 (4th Cir. 1993) (per curiam). Plaintiffs’ allegations

 here fail under the pleading standards of both Rule 8 and Rule 9(b) because Plaintiffs

 impermissibly group together Audi AG with VWGoA and VW AG as “Volkswagen” and

 “Defendants.” (Compl. ¶ 1; see, e.g., Compl. ¶¶ 122, 157, 164, 181, 188, 204, 226, 233, 249, 266,

 273, 289, 306, 313, 329, 346, 353, 369, 386, 393.) “[G]rouping multiple defendants who are

 affiliated together with a single name . . . for pleading purposes” is not adequate; rather,

 “[p]laintiffs must be able to separately state a claim against each and every defendant joined in

 this lawsuit.” In re Zinc Antitrust Litig., 155 F. Supp. 3d 337, 384 (S.D.N.Y. 2016).

                In particular, Rule 8 requires that the Complaint “give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93

 (2007) (quoting Twombly, 550 U.S. at 555). Individualized pleading is essential under the Rule

 “to ensure that the serious burdens of defending against this sort of lawsuit are visited upon” a

 defendant “only when the complaint ‘plausibly suggest[s]’” that the defendant “engaged in ‘his or

 her own misconduct.’” Evans v. Chalmers, 703 F.3d 636, 661 (4th Cir. 2012) (Wilkinson, J.,

 concurring) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 681, 677 (2009)); see also Joseph v.

 Bernstein, 612 F. App’x 551, 555 (11th Cir. 2015) (dismissing complaint for failure to satisfy Rule

 8 because the complaint “indiscriminately lump[s] all . . . Defendants together, without

 articulating the factual basis for each Defendant’s liability” (quotation omitted)); Atuahene v. City

 of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (affirming dismissal because “[b]y lumping all the

 defendants together in each claim and providing no factual basis to distinguish their conduct,

 [plaintiff’s] complaint failed to satisfy th[e] minimum standard” of Rule 8).



                                                 -16-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 19 of 28 PageID# 826




                Plaintiffs’ impermissible use of group pleading also runs counter to the essential

 purposes of the heightened pleading standard of Rule 9(b). Accordingly, courts in the Fourth

 Circuit routinely reject group pleading of claims sounding in fraud. See Juntti, 1993 WL 138523,

 at *2 (“[I]ndicative of the insufficiently particular character of the complaint is its impermissible

 aggregation of defendants without specifically alleging which defendant was responsible for which

 act.”); Feeley v. Total Realty Mgmt., 660 F. Supp. 2d 700, 705 (E.D. Va. 2009) (“The Complaint

 while long, is replete with broad brush general group allegations, group pleading which is not

 sufficient in fraud claims.”).4

                Here, Plaintiffs have failed to identify any specific role Audi AG allegedly played

 in the purportedly fraudulent scheme, or to plead any facts showing that Audi AG participated in

 the alleged scheme. To the contrary, as recognized by this Court, “the pleaded facts indicate that

 [VW AG]”—not Audi AG—“manufactured and shipped the vehicles subject to this suit to

 VWGoA” and “unlawfully made material misrepresentations about the vehicles.” (ECF No. 79 at

 1.) Consequently, Plaintiffs cannot satisfy Rule 8 or Rule 9(b) here because they do not allege that

 Audi AG participated in or was party to the sales of the Volkswagen-branded vehicles that

 Plaintiffs allege they purchased.




 4
   See also Iron Workers Local 16 Pension Fund v. Hilb Rogal & Hobbs Co., 432 F. Supp. 2d 571,
 579 (E.D. Va. 2006) (“Grouping defendants together in a pleading fails to satisfy the requirement
 that the who, what, when, where, why, and how, be pled with specificity.”); Rich Food Servs., Inc.
 v. Rich Plan Corp., 2001 WL 36210598, at *10 (E.D.N.C. May 12, 2001) (dismissing fraud claim
 because it provides “no individual identification, differentiation or explanation of [the defendants’]
 personal actions”); David F. Apple, MD Prof’l Corp. Pension Plan, 820 F. Supp. at 987 (“By using
 common allegations to imply that each defendant is responsible for the statements and actions of
 the others, plaintiffs are not in compliance with Rule 9(b), which requires that a complaint set forth
 with particularity each defendant’s culpable conduct.”).
                                                 -17-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 20 of 28 PageID# 827




        B.      Audi AG Is Not Liable for the Alleged Actions of VWGoA.

                As a backstop for their impermissible group pleading, Plaintiffs allege that Audi

 AG should be liable for the alleged actions of VWGoA because the two companies, along with

 VW AG, supposedly “operate a joint venture,” or otherwise “acted as the agents of each other”

 such that “all misrepresentations at-issue in this lawsuit . . . were made with knowledge and intent

 by VWGOA, VWAG[,] and Audi AG.” (Compl. ¶¶ 20, 22.) But Plaintiffs’ allegations about Audi

 AG’s supposed joint venture or agency relationship with VWGoA and VW AG are entirely

 conclusory and insufficient to survive a motion to dismiss.

                Even if, as this Court held (ECF No. 79 at 1), Plaintiffs adequately pleaded that VW

 AG and VWGoA operated a “joint venture” entered into “for the purposes of unlawfully selling

 preproduction series vehicles,” there is no basis in the Complaint to conclude that Audi AG was

 part of that joint venture. This Court relied on four factual allegations that support Plaintiffs’ joint

 venture theory as to VWGoA and VW AG: (1) VW AG “manufactured and shipped the vehicles

 subject to this suit to VWGoA to Virginia,” (2) VW AG “maintained at least one record of

 preproduction series vehicles within the United States,” (3) VW AG “directed VWGoA to perform

 allegedly unlawful actions,” and (4) VW AG “unlawfully made material misrepresentations about

 the vehicles.” (ECF No. 79 at 1.)

                But the Complaint contains no remotely equivalent allegations against Audi AG.

 Plaintiffs do not allege that any Plaintiff purchased a vehicle manufactured or sold by Audi AG.

 Thus, Plaintiffs fail to allege that Audi AG manufactured and shipped to VWGoA in Virginia any

 vehicles that are subject to this lawsuit, let alone any preproduction vehicles. Further, Plaintiffs

 do not allege that Audi AG “maintained [any] record of preproduction series vehicles within the

 United States.” Id. Nor does the Complaint contain any allegations that Audi AG employees

 directed VWGoA “to perform allegedly unlawful actions” or “unlawfully made material
                                                  -18-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 21 of 28 PageID# 828




 misrepresentations” about any of the Volkswagen-branded vehicles included in the recall or

 purchased by Plaintiffs. Id.

                Applicable law confirms that Plaintiffs fail to plead that Audi AG entered into any

 joint venture related to the allegations of the Complaint. Under Virginia law,5 the elements of a

 joint venture “are an agreement, express or implied to 1) jointly share in the profits and losses of

 an undertaking in which the parties have a community of interest in the object and purpose and

 2) have joint and mutual control and management by each party over the other in respects thereto.”

 Shintom Am., Inc. v. Cellular Info. Network, Inc., 825 F. Supp. 108, 111 (E.D. Va. 1993) (citing

 Flip Mortg. Corp. v. McElhone, 841 F.2d 531, 539 (4th Cir. 1988)). Plaintiffs fail to plead these

 elements as to Audi AG.

                First, Plaintiffs rely on conclusory allegations that “VWGOA, VWAG and Audi

 AG” agreed to and “each shared in the profits and losses of the enterprise” (Compl. ¶ 21), but the

 Complaint lacks factual allegations as to the nature and existence of a profit-sharing agreement

 between Audi AG and the other Defendants for the purported “special combination for the purpose

 of unlawfully selling preproduction series vehicles” (ECF No. 79 at 1). See A.G. Van Metre

 Constr., Inc. v. NVKettler L.P., 1992 WL 884467, at *3 (Va. Cir. Ct. Jan. 29, 1992). Although

 VW AG is the parent company of both VWGoA and Audi AG, (Compl. ¶¶ 17-19), the two

 subsidiaries are separate companies, and there are no facts pleaded as to how VW AG shares

 profits in the sale of Volkswagen-branded vehicles with Audi AG, much less how such profit


 5
   According to Plaintiffs, Virginia law should govern the alleged joint venture and partnership
 because they “arose in Virginia and [are] centered in Virginia.” (Compl. ¶ 20.) Virginia choice-
 of-law principles dictate that the law of the forum where an “agreement took place” governs issues
 surrounding that joint venture or partnership agreement. Sahraeyan v. Shahkarami, 2014 WL
 8239953, at *3 (Va. Cir. Ct. July 15, 2014). Here, there is no joint venture or partnership
 agreement, but Audi AG assumes the application of Virginia law for purposes of addressing the
 joint venture and partnership allegations of the Complaint.

                                                -19-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 22 of 28 PageID# 829




 sharing relates to any participation by Audi AG in the supposed joint venture. Even if profits flow

 directly between VWGoA and VW AG, there is no allegation about how those profits are shared

 with Audi AG (a separate subsidiary) for sales of Volkswagen-branded vehicles—the only

 vehicles in the recall and the only brand of vehicles that Plaintiffs allege purchasing.

                Second, Plaintiffs have not alleged facts plausibly showing that Audi AG had “a

 voice in the control and management” of how VW AG or VWGoA titled, registered, internally

 used, marketed, and/or sold the Volkswagen CPO vehicles at issue in the United States or

 otherwise had a “right to direct and govern” the venture. Flip Mortg. Corp., 841 F.2d at 539

 (citations omitted); see also Bocek v. JGA Assocs., LLC, 537 F. App’x 169, 179 (4th Cir. 2013)

 (no joint venture where the parties did not “each shar[e] in the profits and hav[e] a say in

 management and control of the business”). As this Court previously ruled, “the pleaded facts

 indicate that VW-G[ermany],” not Audi AG, “manufactured and shipped the vehicles subject to

 this suit to VWGoA.” (ECF No. 79 at 1.)

                At most, Plaintiffs allege that Audi AG sales managers “visited” VWGoA in

 Virginia at an unspecified time and “regularly interacted with VWGOA management in Virginia

 to develop and to direct strategy to increase sales of Audi-branded vehicles.” (Compl. ¶ 31.) That

 is exactly the sort of minimal interaction that Virginia courts have held are insufficient to transform

 limited relationships with a separate corporation into a joint venture or partnership. See Flip

 Mortg. Corp., 841 F.2d at 539 (ruling that there was no joint venture where one company had

 “specific contractual rights which gave it narrow authority to control certain [] business decisions”

 while “the great bulk of [] decisions were left entirely to the discretion of” the other company). It

 is particularly inadequate here, where no plaintiff is alleged to have purchased any “Audi-branded

 vehicle,” and there is no allegation that Audi AG sales managers participated in “direct[ing]



                                                  -20-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 23 of 28 PageID# 830




 strategy” regarding Volkswagen-branded vehicles.        Even though Plaintiffs assert that these

 “meetings” were “in furtherance of the sales of the Class Vehicles,” there is no allegation that the

 meetings involved any of the Volkswagen-branded vehicles that were purchased by Plaintiffs.

 (Compl. ¶ 31.) Likewise, there is no factual allegation that Audi AG manufactured any pre-

 production or incorrectly labeled vehicles sold to consumers.

                Plaintiffs also appeal to agency law to try to salvage their claims against Audi AG.

 This too fails. A parent company’s “subsidiaries are not its agents and their actions should not be

 imputed” to the parent, even when the parent “supervised the creation of its subsidiaries, undertook

 to finance them and even contributed management skills and resources,” because “[t]his type of

 participation . . . is the minimum to be expected from any parent corporation.” Omega Homes,

 Inc. v. Citicorp Acceptance Co., 656 F. Supp. 393, 400 (W.D. Va. 1987). Here, Plaintiffs’

 allegations do not reach even that far.

                Contrary to Virginia law, Plaintiffs’ joint venture and agency allegations attempt to

 conflate Audi AG with VW AG and VW AG’s U.S. subsidiary, VWGoA, despite separate

 corporate forms for each of these entities. “In Virginia, unlike in some states, the standards for

 veil piercing are very stringent and piercing is an extraordinary measure that is permitted only in

 the most egregious circumstances.” C.F. Tr., Inc. v. First Flight Ltd. P’ship, 580 S.E.2d 806, 811

 (Va. 2003); see Eure v. Norfolk Shipbuilding & Drydock Corp., 561 S.E.2d 663, 669 (Va. 2002).

 Without more, Plaintiffs are not entitled to assert claims against Audi AG based on its corporate

 relationship with the other defendants.




                                                -21-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 24 of 28 PageID# 831




        C.      Plaintiffs’ Allegations Are Insufficient To Plead Their Various Claims
                Against Audi AG.

                Without the benefit of their legally baseless reliance on group pleading or

 conclusory joint venture or agency allegations, Plaintiffs fail to plausibly state any claims against

 Audi AG.

                Odometer Act. Plaintiffs do not allege any conduct by Audi AG in violation of

 the Odometer Act. Plaintiffs do not even mention a single act of Audi AG in their Odometer Act

 allegations except to say that Audi AG should be held “jointly and severally liable.” (Compl.

 ¶ 131.) Instead, all of Plaintiffs’ Odometer Act allegations are attributed to VWGoA. (See Compl.

 ¶¶ 121-31.) Plaintiffs allege that “[t]he conduct described herein by VWGOA constitutes violations

 of the Odometer Act committed by VWGOA with the intent to defraud.” (Compl. ¶ 131 (emphasis

 added).) Although this Court allowed Odometer Act claims against VW AG to proceed on the

 theory that it engaged in a joint venture with VWGoA, the Complaint alleges no such joint venture

 relationship between Audi AG and VWGoA. Accordingly, Plaintiffs’ allegations fail to state an

 Odometer Act claim against Audi AG.

                Unjust Enrichment. Plaintiffs’ unjust enrichment claims must be dismissed

 because they do not sufficiently allege that Audi AG was enriched by any conduct described in the

 Complaint. That the “defendant received a benefit” is a basic element of any unjust enrichment

 claim. Harris Grp., Inc. v. Robinson, 209 P.3d 1188, 1205 (Colo. App. 2009); see also Century

 Senior Servs. v. Consumer Health Benefit Ass’n, Inc., 770 F. Supp. 2d 1261, 1266 (S.D. Fla. 2011);

 EnviroFinance Grp., LLC v. Envt’l Barrier Co., LLC, 113 A.3d 775, 790 (N.J. Super. Ct. App.

 Div. 2015); Norcon Builders, LLC v. GMP Homes VG, LLC, 254 P.3d 835, 844 (Wash. Ct. App.

 2011). Because no Plaintiff purchased an Audi vehicle, Audi AG could not have, and did not,

 receive any alleged benefit from Plaintiffs.


                                                 -22-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 25 of 28 PageID# 832




                State Consumer Protection Acts. Plaintiffs’ state consumer protection act claims

 must be dismissed because no Plaintiff alleges that they engaged in a consumer transaction with

 Audi AG. Each state’s consumer protection act requires a civil plaintiff “to show he suffered

 ‘actual damage’ as a result of the defendant’s violation of the act.” Camasta v. Jos. A. Bank

 Clothiers, Inc., 761 F.3d 732, 739 (7th Cir. 2014) (citation omitted); see also Cal. Civ. Code §

 1780(a); Colo. Rev. Stat. § 6-1-113(1)(a); Fla. Stat. § 501.211(2); Ill. Comp. Stat. § 505/10a(a);

 N.J. Stat. Ann. § 56:8-19; Cousineau v. Microsoft Corp., 992 F. Supp. 2d 1116, 1128 (W.D. Wash.

 2012). Plaintiffs cannot establish that any purported damages were caused by Audi AG because

 no Plaintiff is alleged to have purchased an Audi vehicle.

                Breach of Warranty.6       Plaintiffs fail to allege that Audi AG breached any

 purported warranty. “[T]o establish a breach of implied warranty, [a] plaintiff must show that the

 product was not reasonably fit for the ordinary purposes for which it was sold and such defect

 proximately caused injury to the ultimate consumer.” Hoffman v. Nutraceutical Corp., 2013 WL

 2650611, at *4 (D.N.J. June 10, 2013) (citation and internal quotation marks omitted). Here,

 Plaintiffs make no allegations that an Audi vehicle was unfit for its ordinary purpose or that any

 defect in any Audi vehicle caused Plaintiffs any injury. Indeed, Plaintiff have no basis to allege

 that any of them were beneficiaries of any warranty (express or implied) from Audi AG because

 none of them purchased an Audi vehicle. Significantly, Plaintiffs concede that no Audi vehicles

 are alleged to have been part of the recall underlying the allegations in the Complaint (see Compl.

 ¶ 99), and Plaintiffs provide no other basis for their assertion that any vehicle does not comply




 6
   Plaintiffs withdrew their Illinois and Washington implied warranty claims against VWGoA and
 VW AG. (ECF No. 47 at 37; ECF No. 68 at 29.) There is equally no basis to maintain those
 claims against Audi AG.

                                                -23-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 26 of 28 PageID# 833




 with FMVSS or otherwise does not comply with any warranty provided by Audi AG. (See ECF

 No. 47 at 36-37 (quoting the recall notice “to establish an actionable defect”).)




                                                 -24-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 27 of 28 PageID# 834




                                       CONCLUSION

               For the foregoing reasons, the Court should dismiss all claims against Audi AG

 with prejudice.

 Dated: January 16, 2020                             Respectfully submitted,

 MCGUIREWOODS LLP                                    SULLIVAN & CROMWELL LLP

 /s/ Frank Talbott V                                 Robert J. Giuffra Jr. (pro hac vice)
 Terrence M. Bagley (VSB No. 22081)                  Suhana S. Han (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)                   Adam R. Brebner (pro hac vice)
 Frank Talbott V (VSB No. 86396)                     125 Broad Street
 Gateway Plaza                                       New York, NY 10004
 800 East Canal Street                               Tel: 212-558-4000
 Richmond, VA 23219                                  Fax: 212-558-3558
 Tel: 804-775-4773                                   giuffrar@sullcrom.com
 Fax: 804-698-2323                                   hans@sullcrom.com
 tbagley@mcguirewoods.com                            brebnera@sullcrom.com
 kabrams@mcguirewoods.com
 ftalbott@mcguirewoods.com                           Judson O. Littleton (pro hac vice)
                                                     1700 New York Avenue, NW
                                                     Washington, DC 20006
                                                     Tel: 202-956-7500
                                                     Fax: 202-293-6330
                                                     littletonj@sullcrom.com

                                                     Counsel for Audi Aktiengesellschaft




                                              -25-
Case 1:19-cv-00331-LO-MSN Document 88 Filed 01/16/20 Page 28 of 28 PageID# 835




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2020, I electronically filed the foregoing with the

 Clerk of Court using the Court’s CM/ECF filing system which will send notification of

 electronic filing (NEF) to all counsel of record.


                                               /s/ Frank Talbott V
                                               Frank Talbott V (VSB No. 86396)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, VA 23219
                                               Telephone: 804-775-4773
                                               Fax: 804-698-2313
                                               ftalbott@mcguirewoods.com

                                               Counsel for Audi Aktiengesellschaft
